Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the claim objection, the present claims have been amended to remove the objected language. Therefore, the claim objection has been withdrawn.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and assertions. 
Regarding Applicant’s assertion of “However, as currently clarified, Applicants have amended this limitation to require that the "identification of the potential customer" is explicitly input by a user into the interface, and perhaps more importantly, that the identification is of a specific customer which is manually selected through the interface prior to any analyzation of this customer. Wright does not contemplate or suggest such a scenario because, as previously interpreted, the "identification" comes only from the analyzation of the customer based on their transactions across merchants. Wright therefore fails to suggest this information is specifically entered prior to any analyzation of the customer themselves.,” Examiner has introduced the Turgeman reference to cure the deficiencies of the combination of Wright and Robin. The grounds of rejection have been updated, which was necessitated by amendment. See the detailed rejection below. 
Regarding Applicant’s assertion of “In these and other sections, Wright teaches, as aforementioned, identifying the same customer across different merchants based on information found in a database (e.g., by name, customer IDs, purchase histories, etc.). Some of the only particular discussion, however, as to what the data sets are and what they store is in paragraph 0035, for example, where Wright teaches that the data includes "natural language interaction data as well as structured data" which is "reported" to the system (see paragraph 0034).,” Examiner respectfully disagrees. The data of Wright is not “reported” as Applicant has asserted. As can be seen in [0034-0035] of Wright, the cited section and other portions of the reference discloses the following pertaining to the term report: 
[0034]: The structured data is stored and used to provide reporting, recommend or automate responses, or in external applications for example to carry out targeted marketing.
[0035]: The combined data is then used for one or more purposes which may include to generate a useful output such as reporting on quality, topics, progress, recommending natural language responses, measuring the effectiveness of natural language interactions against a defined goal, or targeting messages. 
The structured data of Wright is used to produce a report on quality, topics, and more. Therefore, the structured data of Wright is not “reported” to the system. Even assuming arguendo, as can be seen in [0124-0126] of Wright, the system is capable of ingesting data from various sources via integrations with retail platforms, commerce platforms, analytics platforms, and more. Therefore, the system is capable of actively seeking and ingesting data for subsequent processing, which is not “reported” to the system.
Regarding Applicant’s assertion of “Because the customer data is "reported" to Wright's system, Wright does not appear to contemplate functionality which effectively crawls the Internet (i.e., social media profiles and activity, e-commerce websites, and electronic communications associated with the potential customer) searching specifically for negative statements made by the potential customer in question by separating this data from irrelevant other data (to the functionality of the system) associated with the potential customer. Diana appears similarly deficient because Diana appears mainly concerned with vendor data which is registered to its system (see cols. 5 and 8). Therefore, the combination fails to teach or suggest this functionality in whole.,” Examiner respectfully disagrees. Primarily, the data of Wright is not “reported” as Applicant has asserted. As can be seen in Examiner’s above response to Applicant’s assertions, the system of Wright can ingest data, structure the unstructured data, and use this data to produce a report on topics associated with a user. Additionally, as can be seen in [0124-0126] of Wright, the system is capable of ingesting information from conversation platforms, commerce data, digital analytics, and more, which can be normalized into a common structure for subsequent processing. As can be seen in [0051, 0055] of Wright, the system can categorize topics and sentiment associated with the natural language items. In at least [0104-0106] of Wright, the system can analyze the user sentiment language interactions in order to identify low user sentiment, as well as natural language interactions including the topic of “negative product feedback.” Similarly, as can be seen in at least [0066-0067] of the instant specification, the system collects customer data that is within the scope of the risk assessment and the data is stored for subsequent processing. The system can then perform sentiment analysis on the collected data that is considered to be within the scope of the risk assessment. The sentiment analysis may scan the collected data for various keywords and phrases that indicate negative language, questions, complaints, etc, as well as searching emails and other activity for context. Therefore, as can be seen in the instant specification, the system gathers data and stores it for subsequent processing in order to identify the risk level of the potential customer. Similarly, the Wright reference discloses gathering data and storing it for subsequent processing in order to identify the risk level of a potential customer. 
Therefore, the 35 USC 103 rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 10, 14-15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wright et al. (US 20180165723 A1) in view of Diana et al. (US 8571951 B2) in view of Turgeman et al (US 20130005331 A1).

Regarding claim 1, Wright teaches a method, by one or more processors, for managing potential customers comprising: 
performing, by the one or more processors (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches the customer is a potential customer), a cognitive analysis on a plurality of data sources of varying platforms and channels to identify vendor data correspondent to the vendor ([0029-0030] teach populating one or more data storage facilities by receiving and processing natural based interaction data from a variety of sources and entities, wherein an eCommerce merchant can gather data including fulfillment status of an order along with natural language topics to view customers discussing their orders, as well as in paragraphs [0035-0036] teach the data sets utilized to identify customers includes consumer purchase history data, digital analytics, offline purchase data, and more, which includes customer purchase data from interactions with different merchants, wherein paragraph [0017] teaches the customer could be potential customers; see also: [0022-0024, 0032]), 
wherein performing the cognitive analysis includes automatically scanning the plurality of data sources to determine those portions of particular data sources of the plurality of data sources having the vendor data within a scope of determining a risk level of a potential customer (paragraphs [0035-0036] teach the data sets utilized to identify customers includes consumer purchase history data, digital analytics, offline purchase data, and more, which includes customer purchase data from interactions with different merchants, and wherein [0106-0108] teach producing a risk score by analyzing user sentiment of natural language interactions in combination with structured data from a user management system, wherein the system can continually refine the computation of the risk score by carrying out periodic statistical analysis on the raw natural language content, structured data, and associated data to model their risk, and wherein paragraph [0017] teaches the customer could be potential customers; see also: [0105]);  
automatically searching, by the one or more processors (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches the customer is a potential customer), for customer data representative of transactions between the potential customer and alternative vendors ([0035-0036] teach identifying the same customer across multiple interactions with different merchants by utilizing different data sets including consumer purchase history, offline purchase data, marketing data, and more, wherein identifying customer data includes their name, product SKUs purchased, and more, which can be extracted from unstructured natural language data, as well as in [0126] teaches commerce data is also ingested, normalized, and stored including transaction information, and wherein paragraph [0017] teaches the customer could be potential customers; see also: [0145]), 
as contained in a plurality of data sources ([0035-0036] teach identifying the same customer across multiple interactions with different merchants by utilizing different data sets including consumer purchase history, offline purchase data, marketing data, and more, wherein identifying customer data includes their name, product SKUs purchased, and more, which can be extracted from unstructured natural language data, as well as in [0126] teaches commerce data is also ingested, normalized, and stored including transaction information; see also: [0017, 0124, 0145]), 
by using the cognitive analysis to crawl a network linking the plurality of data sources and parse the plurality of data sources for the customer data ([0124-0126] teach the system can ingest natural language data, commerce data, and digital analytics data, wherein the language data includes conversation platform data via integrations with platforms used by the retailer, wherein the commerce data includes purchase data via integrations with the retailer’s commerce platform, wherein the system can normalize data from different platforms into a common structure to allow for subsequent processing, as well as in [0035-0036] teach identifying the same customer across multiple interactions with different merchants by utilizing different data sets including consumer purchase history, offline purchase data, marketing data, and more, wherein identifying customer data includes their name, product SKUs purchased, and more, which can be extracted from unstructured natural language data; see also: [0077, 0127-0128]), 
wherein the plurality of data sources include e-commerce websites containing statements produced by the potential customer and alternative customers with respect to the alternative vendors ([0044] teaches ingesting enrichment data from other computing systems including digital analytics from eCommerce systems like Magneto or Shopify, as well as customer relationship management systems, wherein [0048] teaches utilizing user data from eCommerce systems to facilitate analysis of customer interactions including customers complaints regarding poor quality items, wherein [0033] teaches processing natural language data associated with a customer profile or account including consumer interaction data that identifies keywords or tags that express preference data, as well as in [0035-0036] teach identifying the same customer across multiple interactions with different merchants by utilizing different data sets including consumer purchase history, offline purchase data, marketing data, and more, wherein identifying customer data includes their name, product SKUs, wherein [0032] teaches the product SKUs can be joined with user natural language topic data and natural language user sentiment data, and wherein [0106] teaches gathering user sentiment of natural language interactions; see also: [0043, 0046-0047, 0055, 0064]), 
and electronic communications ([0124] teaches the system ingests natural language data from SMS conversation platforms via integrations with platforms used by the retailer, as well as in [0043] teaches ingesting natural language data from email platforms and live chat data via one or more communication platforms, wherein [0065] teaches live chat data may relate to canceling a subscription and contains comments from the customer, and wherein [0047] teaches identifying the same user in different instances by using the user email address from eCommerce systems; see also: [0057]); 
in conjunction with the automatic searching ([0035-0036] teach identifying the same customer across multiple interactions with different merchants by utilizing different data sets including consumer purchase history, offline purchase data, marketing data, and more, wherein identifying customer data includes their name, product SKUs purchased, and more, which can be extracted from unstructured natural language data, as well as in [0126] teaches commerce data is also ingested, normalized, and stored including transaction information, and wherein paragraph [0017] teaches the customer could be potential customers; see also: [0145]), identifying, by the one or more processors (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches the customer is a potential customer), the customer data as specifically negative statements produced by the potential customer and directed toward the alternative vendors as detected in the plurality of data sources ([0104-0106] teach identifying one or more at risk users who may be more likely to cancel their service or complain publicly about a provider by analyzing topics from natural language interactions in combination with structured user data, wherein user interactions that include the topic “negative product feedback” are twice as likely to cancel their account, as well as users whose natural language interactions have low user sentiment scores are twice as likely to cancel their accounts than those whose interactions have neutral or positive sentiment scores, wherein [0055] teaches producing data sets from data sourced from multiple providers that assign tags for topics and sentiment by pooling the natural language items across a number of merchants, wherein [0051] teaches the sentiment can be positive, negative, or neutral, as well as in [0064] teaches identifying natural language data with keywords and phrases that indicate an irate, depressed, or happy customer; see also: [0031-0032, 0048]), 
wherein, when parsing the plurality of data sources, the cognitive analysis automatically separates and retrieves those portions of the plurality of data sources associated with the potential customer that contextually correlate within the scope of determining the risk level based on the type of business conducted by the vendor from those portions of the plurality of data sources that do not contextually correlate within the scope of determining the risk level based on the negative statements ([0104-0105] teach identifying at risk users who may be more likely to cancel their service or complain publicly about a provider by analyzing topics from natural language interactions in combination with structured user data, wherein user interactions that include the topic “negative product feedback” are twice as likely to cancel their account, as well as in [0106] teaches the score could be created by analyzing the user sentiment of natural language interactions in combination with structured data from the user’s account, wherein users whose natural language interactions have low user sentiment scores are twice as likely to cancel their accounts than those whose interactions have neutral or positive sentiment scores, and wherein [0107-0108] teach the system may continuously refine the score by carrying out a periodic statistical analysis on the raw natural language content of interactions, the structured data derived from natural language interactions, and associated data from other systems along with the purchase behavior of the user to create an updated model; see also: [0109]);  
training, by the one or more processors at the first time  (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches the customer is a potential customer), a machine learning model to identify a risk level of the potential customer according to both the vendor data from the plurality of data sources associated with the vendor and the customer data from the at least one data source associated with the potential customer  (paragraph [0057] teaches creating a statistical model in the form of machine learning, including neural networks, for use in producing sets correlated with keywords and phrases in natural language data, wherein paragraph [0032] teaches using natural language processing to determine user sentiment to determine what products are leading to the most complaints about product quality, wherein paragraph [0051] the sentiment can be positive, negative, or neutral, wherein paragraph [0055] the sentiment data is collected by pooling language items across a number of merchants, and wherein [0029-0030] teach populating one or more data storage facilities by receiving and processing natural based interaction data from a variety of sources and entities, wherein an eCommerce merchant can gather data including fulfillment status of an order along with natural language topics to view customers discussing their order), 
wherein training the machine learning model includes performing a sentiment analysis on the vendor data and the customer data (paragraph [0032] teaches using natural language processing to determine user sentiment to determine what products are leading to the most complaints about product quality, wherein paragraph [0051] the sentiment can be positive, negative, or neutral, and wherein paragraph [0055] the sentiment data is collected by pooling language items across a number of merchants; see also: [0035-0036]), 
correlating information of previous transactions in the vendor data to behavioral characteristics identified in the customer data according to the sentiment analysis (paragraph [0006] teaches identifying the past and present behavior of customers including their natural language interactions with the business, wherein paragraph [0032] teaches using natural language processing to determine user sentiment to determine what products are leading to the most complaints about product quality, wherein paragraph [0051] the sentiment can be positive, negative, or neutral), 
and predicting the risk level of the potential customer based on the correlation (paragraph [0110] teaches producing a risk score that can be applied across all customer interactions; see also: [0034-0036]); 
determining, by the one or more processors at the first time (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches the customer is a potential customer), the risk level associated with the potential customer according to the machine learning model (paragraph [0110] teaches producing a risk score that can be applied across all customer interactions, wherein paragraph [0057] teaches creating a statistical model in the form of machine learning, including neural networks, wherein paragraph [0032] teaches using natural language processing to determine user sentiment to determine what products are leading to the most complaints about product quality; see also: [0034-0036]), 
wherein the machine learning model outputs at least an exposure component and a consequence component constituent to the determined risk level (paragraphs [0104-0105] teach the “At Risk” score is comprised of two elements including the likelihood that a user will publicly complain about the service provider (i.e. exposure) and the likelihood that the user will cancel their subscription and defect to a competitor (i.e. consequence)), 
and wherein the exposure component is representative of a likelihood of a negative sentiment of the potential customer toward a transaction between the vendor and the potential customer subsequent to the transaction being completed (paragraphs [0104-0105] teach identifying an “At Risk” score that indicates the likelihood a user can is going to complain publicly about the provider, wherein the provider can provide a service or subscription), 
and the consequence component is representative of remedial actions the potential customer is predicted to take toward the vendor as a consequence of the negative sentiment (paragraphs [0104-0105] teach identifying an “At Risk” score that indicates the likelihood a user is going to cancel their subscription to the services and defect to a competitor); 
and3AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION Appl. No.: 15/945,939causing, by the one or more processors at the first time  (paragraph [0040] teaches the system can be implemented in a computing environment, wherein paragraph [0017] teaches the customer is a potential customer), a graphical representation of the determined risk level associated with the potential customer to be displayed by the user interface of the application on a display of the electronic device (paragraphs [0112] teaches displaying a report of the risk score for a given natural language interactions, wherein paragraph [0072] teaches a user can access processed data via a graphical user interface).
Although Wright teaches performing, by the one or more processors, a cognitive analysis on a plurality of data sources (see above), Wright does not explicitly disclose responsive to receiving the vendor profile, performing, by the one or more processors, a cognitive analysis on a plurality of data sources. In particular, Wright fails to explicitly teach registering, through a user interface of an application executed by the one or more processors on an electronic device, by a vendor, a vendor profile having identifying information of the vendor and information associated with a type of business conducted by the vendor, wherein the vendor profile is inclusive of specific customer characteristics desirable by the vendor; responsive to receiving the vendor profile, performing, by the one or more processors, a cognitive analysis on a plurality of data sources of varying platforms and channels to identify vendor data correspondent to the vendor, receiving, through user input in the user interface of the application and prior to any analyzing of the potential customer, a specific identification of the potential customer for the vendor; responsive to receiving the specific identification of the potential customer for the vendor, automatically searching, by the one or more processors, for customer data representative of transactions between the potential customer and alternative vendors, wherein the plurality of data sources include applicable social media profiles and activity of the potential customer.
From the same or similar field of endeavor, Diana teaches registering, through a user interface of an application executed by the one or more processors on an electronic device, by a vendor, a vendor profile having identifying information of the vendor and information associated with a type of business conducted by the vendor (Col 5 line 42 to Col 6 line 13 teach the profiles created for registered vendors can be used to establish criteria on what segmentation data is required for leads to be complete, wherein Col 8 lines 25-59 teach the lead buyers/seekers can create profiles to define the leads they seek, wherein the seekers can indicate the kind of segmentation data they desire, and wherein the profiles include the goods and services sold by the seeker, as well as in Col 30 lines 31-46 teach lead buyers use interface devices for interacting with the lead selling software),
wherein the vendor profile is inclusive of specific customer characteristics desirable by the vendor (Col 26 lines 31-46 teach a seeker’s profile has profile attributes for specifying desired characteristics of prospective customers; see also: Col 16 line 42 to Col 17 line 19); 
responsive to receiving the vendor profile (Col 8 lines 25-59 teach the lead buyers/seekers can create profiles to define the leads they seek, wherein they may activate their profile in order to receive new hot leads), performing, by the one or more processors, a cognitive analysis on a plurality of data sources of varying platforms and channels to identify vendor data correspondent to the vendor (Col 8 lines 25-59 teach the lead buyers/seekers can create profiles to define the leads they seek, wherein they may activate their profile in order to receive new hot leads , wherein Col 17 lines 20-61 teach gathering collected segmentation data and deriving segmentation indicators through the use of fuzzy logic, neural networks, knowledge bases, or other basis, which can lead to gathering information about the potential customer, including inferring how much of a credit risk the consumer is, as well as in Col 11 lines 48-53 teach the system gathers segmentation data on the fly as the potential customer engages with the system and navigates through pathways in route to connecting to a potential vendor of sought goods/services, as well as in Col 5 lines 48-59 teach the computer can scan the profiles of the vendors to automatically determine what segmentation data is needed based on their criteria stored in their profile);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright to incorporate the teachings of Diana to include registering, through a user interface of an application executed by the one or more processors on an electronic device, by a vendor, a vendor profile having identifying information of the vendor and information associated with a type of business conducted by the vendor; wherein the vendor profile is inclusive of specific customer characteristics desirable by the vendor, responsive to receiving the vendor profile, performing, by the one or more processors, a cognitive analysis on a plurality of data sources of varying platforms and channels to identify vendor data correspondent to the vendor. One would have been motivated to do so in order to avoid junk leads directed to potential buyers that lead to dead ends or duplicative efforts (Diana, Col 3 line 60 to Col 4 line 31).
However, the combination of Wright and Diana does not explicitly teach receiving, through user input in the user interface of the application and prior to any analyzing of the potential customer, a specific identification of the potential customer for the vendor; responsive to receiving the specific identification of the potential customer for the vendor, automatically searching, by the one or more processors, for customer data representative of transactions between the potential customer and alternative vendors, wherein the plurality of data sources include applicable social media profiles and activity of the potential customer.
From the same or similar field of endeavor, Turgeman teaches receiving, through user input in the user interface of the application and prior to any analyzing of the potential customer ([0099-0103] teaches a point of sale screen displaying a new customer profile to an employee, wherein the employee may select the profile out of a plurality of profiles in order to view it; see also: [0135, 0347-0350]), 
a specific identification of the potential customer for the vendor ([0099-0103] teaches a point of sale screen displaying a new customer profile, wherein the sales person may select one of the profiles, wherein [0104] teaches the sales person can define a campaign and send the potential customer a message via Bluetooth to their cellular phone; see also: [0135, 0347-0350]);
responsive to receiving the specific identification of the potential customer for the vendor ([0099-0103] teaches a point of sale screen displaying a new customer profile to an employee, wherein the employee may select the profile out of a plurality of profiles in order to view it, wherein [0132-0135] teach the system can constantly collect information regarding its surroundings and store such data at an appropriate location on the network, wherein this information can be used to enhance their social and business insights, wherein the system collects data on all customers, including unregistered users, and can  mine information; see also: [0347-0350]), 
automatically searching, by the one or more processors, for customer data representative of transactions between the potential customer and alternative vendors ([0132-0135] teach the system can constantly collect information regarding its surroundings and store such data at an appropriate location on the network, wherein this information can be used to enhance their social and business insights, wherein the system collects data on all customers, including unregistered users, wherein [0145] teaches enrichment of customer information can be performed utilizing open content on the internet, wherein once the system determines the unique name of the Bluetooth, the system may then find the suitable characteristics in profiles and social networks, wherein this enrichment information can be used to update their profile data, wherein [0283-0287] teach the data mining business intelligence data may include social data pertaining to customers, such as their payment behavior, as well as in [0143-0144] teach tracking the purchasing history of a customer, as well as in [0148-0150] teach different businesses can coordinate and share their customer data and trends, wherein the trends are related to the types of purchases made by customers and the trends of customers’ purchases; see also: [0152, 0266, 0269, 0347-0350]),
wherein the plurality of data sources include applicable social media profiles and activity of the potential customer ([0145] teaches enrichment of customer information can be performed utilizing open content on the internet, wherein once the system determines the unique name of their Bluetooth device, the system may then find the suitable characteristics in profiles and social networks, wherein this enrichment information can be used to update their profile data, and wherein [0283-0287] teach the data mining business intelligence data may include social data pertaining to customers, such as their payment behavior, social identity, internet forum data, social network data, blog data, and more; see also: [0266]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Diana to incorporate the teachings of Turgeman to include receiving, through user input in the user interface of the application and prior to any analyzing of the potential customer, a specific identification of the potential customer for the vendor; responsive to receiving the specific identification of the potential customer for the vendor, automatically searching, by the one or more processors, for customer data representative of transactions between the potential customer and alternative vendors, wherein the plurality of data sources include applicable social media profiles and activity of the potential customer. One would have been motivated to do so in order to allow marketers to market their products more successfully by mining business intelligence and identifying the social identity of a customer (Turgeman, [0283]). By incorporating the teachings of Turgeman, one would have been able to allow a business to enhance their social, market, and business insights by collecting data from unregistered users and compiling their activity (Turgeman, [0132-0135]).
Regarding claims 8 and 15, the claims recite limitations already deemed unpatentable over the combination of Wright, Diana, and Turgeman in the rejection of claim 1. Regarding claim 8, Wright teaches a system for managing potential customers comprising (Figs. 1-3): an electronic device having at least one processor (paragraph [0040] teaches the system can be implemented in a computing environment). Regarding claim 15, Wright teaches a computer program product for managing potential customers by one or more processors (paragraphs [0040-0042] teaches the system can be implemented in a computing environment including computer implemented instructions; see also: Claim 15), the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising. Therefore, claims 8 and 15 are rejected as being unpatentable over the combination of Wright, Diana, and Turgeman.

Regarding claims 3, 10, and 17, the combination of Wright, Diana, and Turgeman teach all the limitations of claims 1, 8, and 15 above.
	Wright further teaches wherein the determining of the risk level associated with the potential customer includes automatically scanning the customer data for at least one of keywords, key phrases, or a combination thereof (paragraph [0033] teaches producing natural language data associated with the consumer interaction including keywords and tags, for example “allergy free dog food” (i.e. key phrase)). 

Regarding claims 5, 12, and 19, the combination of Wright, Diana, and Turgeman teach all the limitations of claims 1, 8, and 15 above.
Wright further teaches wherein the plurality of data sources associated with the vendor includes at least one of social media activity, electronic communications, or a combination thereof associated with previous transactions of the vendor (paragraph [0006] teaches identifying the past and present behavior of customers including their natural language interactions with the business (i.e. electronic communication); Examiner’s Note: Examiner is interpreting the language of “at least one of” as indicating that of the plurality of data sources, at least one of them is electronic communications. ), 
and wherein the determining of the risk level associated with the potential customer includes automatically scanning the vendor data for at least one of keywords, key phrases, or a combination thereof (paragraph [0033] teaches producing natural language data associated with the consumer interaction including keywords and tags, for example “allergy free dog food” (i.e. key phrase)).

Regarding claims 7, 14 and 21, the combination of Wright, Diana, and Turgeman teach all the limitations of claims 4, 11, and 18 above.
Wright further teaches wherein the generating of the signal representative causing of the graphical representation of the determined risk level associated with the potential customer includes causing a chart indicative of the determined risk level associated with the potential customer to be rendered on the display device (Fig. 6 and paragraphs [0107-0108] teach processing data and reporting on it including reporting a risk score, wherein paragraph [0016] teaches the figure is specifically a reporting chart, wherein paragraph [0072] teaches a user can access processed data via a graphical user interface).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 20180165723 A1) in view of Diana et al. (US 8571951 B2) in view of Turgeman et al (US 20130005331 A1) and further in view of Ioannou et al. (US 20170250931 A1).


Regarding claims 6, 13, and 20, the combination of Wright, Diana, and Turgeman teach all the limitations of claims 1, 8, and 15 above.
However, Wright does not explicitly teach wherein the determining of the risk level associated with the potential customer is further based on a comparison of the customer data and the vendor data.
From the same or similar field of endeavor, Ioannou teaches the determining of the risk level associated with the potential customer is further based on a comparison of the customer data and the vendor data (paragraph [0148] teaches quantifying a risk factor associated with a target, wherein paragraphs [0027-0028] the target audience can be selected for a candidate post in order to more effectively engage potential customers, wherein paragraph [0065] teaches monitoring target users to determine if they have posted on communications channels containing the keyword or phrase referencing the organization, wherein paragraph [0155] the system maintains a predefined set of keywords and phrases associated with the risk metrics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright, Diana, and Turgeman to incorporate the teachings of Ioannou to include the determining of the risk level associated with the potential customer is further based on a comparison of the customer data and the vendor data. One would be motivated to do so in order to improve the social image of a company and discourage negative social experiences with individuals (Ioannou, [0004]). By incorporating the teachings of Ioannou into the invention of Wright, one would gauge the impact and effectiveness of specific keywords for a given target audience on social media (Ioannou, [0160]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	
Palmer et al. (US 9852477 B2) discloses an interface for searching for potential customers on social media websites
Khoury et al. (US 20190026786 A1) discloses procuring new customer leads by identifying online commentators whose social media interactions pertain to the goods and services being offered by the commercial retailer
McCoy (US 20180191905 A1) discloses identifying customer social media expressions that are relevant to the organization
Sneyders (US 20120066084 A1) discloses gathering historical transaction data including historical feedback on other merchants and previous purchases 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683